Citation Nr: 0736927	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  03-05 471A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder, claimed as secondary to service-connected traumatic 
arthritis of the left knee.

2.  Entitlement to service connection for a left ankle 
disorder, claimed as secondary to service-connected traumatic 
arthritis of the left knee.

3.  Entitlement to service connection for a low back 
disorder, claimed as secondary to service-connected traumatic 
arthritis of the left knee.

4.  Entitlement to a disability rating in excess of 10 
percent for traumatic arthritis of the left knee, status post 
medial meniscectomy.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to 
September 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  

In May 2003, the veteran testified at the RO before a 
Decision Review Officer; a copy of the hearing transcript is 
contained in the claims file. 

The Board notes that in a May 2003 letter, the veteran 
withdrew his original March 2003 request for an appeals 
hearing at the RO before a Veterans Law Judge (Travel Board 
hearing).  There is no further indication that the veteran or 
his representative have requested that the hearing be 
rescheduled, thus, the Board deems the veteran's request for 
a Travel Board hearing withdrawn.  38 C.F.R. §§ 20.700-20.704 
(2007).

In March 2005, the Board remanded the veteran's claims to the 
RO for additional evidentiary development.  The case has now 
been returned to the Board further appellate consideration.  

The Board notes that VA joints examinations in December 1988 
and July 2002 reveal the veteran's post operative scar as 
residuals of his medial meniscectomy of the left knee.  The 
Board construes the medical evidence as an inferred claim for 
scar due to a service-connected disability.  This claim is 
referred to the RO for appropriate action. 


FINDINGS OF FACTS

1.  There is no competent medical evidence showing that the 
veteran's right knee disorder is related to service or to his 
service-connected traumatic arthritis of the left knee.

2.  There is no competent medical evidence showing that the 
veteran's left ankle disorder is related to service or to his 
service-connected traumatic arthritis of the left knee.

3.  There is no competent medical evidence of a chronic low 
back disorder.

4.  The veteran's traumatic arthritis of the left knee, 
status post medial meniscectomy, is manifested by no more 
than range of motion from 0 degrees of extension to 95 
degrees of flexion with subjective complaints of pain, 
crepitus, giving away, locking up, and lack of endurance, but 
without ankylosis or objective findings of subluxation or 
instability.  


CONCLUSIONS OF LAW

1.  A right knee disorder is not due to service-connected 
traumatic arthritis of the left knee or incurred in or 
aggravated by active military service, nor may it be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2007).  

2.  A left ankle disorder is not due to service-connected 
traumatic arthritis of the left knee or incurred in or 
aggravated by active military service, nor may it be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2007).  

3.  Claimed low back disorder is not due to service-connected 
traumatic arthritis of the left knee or incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.303, 3.310 (2007).

4.  The criteria for a disability rating in excess of 10 
percent for traumatic arthritis of the left knee, status post 
medial meniscectomy, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5010-5259 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board finds that any defect with respect to VA's notice 
requirement in this case was harmless error for the reasons 
specified below.  See VAOPGCPREC 7-2004.  A July 2002 notice 
and duty to assist letter was sent to the veteran prior to 
the initial AOJ decision in this matter and informed the 
appellant of what evidence was needed to establish a service 
connection claim, of what VA would do or had done, what 
evidence he should provide, informed the appellant that it 
was his responsibility to help VA obtain medical evidence or 
other non-government records necessary to support his claims, 
and asked him to provide any information in his possession.  
The VA's duty to notify was further satisfied subsequent to 
the initial AOJ decision by way of letters sent to the 
appellant in March 2005 and June 2007 that fully addressed 
all four notice elements and informed the appellant of what 
evidence was required to substantiate the appellant's claims.  

With respect to the VA's duty to assist, VA has a duty to 
assist the veteran in the development of a claim.  This duty 
includes assisting the veteran in the procurement of service 
medical records and pertinent treatment records and providing 
an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

In the present appeal, the AOJ obtained, or made reasonable 
attempts to obtain, all relevant evidence identified by the 
veteran.  The AOJ requested and received the veteran's 
service medical records, VA treatment records from the 
Jackson VA Medical Center (VAMC), and private treatment 
records from the Natchez Community Hospital, and J. H. 
Fairbanks, M.D.  In addition, the AOJ received a statement 
from J. M. Forster, M.D.  In an attempt to verify the 
veteran's statements regarding his claim for a right knee 
disorder, the AOJ requested and received negative replies 
from the National Personnel Records Center in September 2003, 
White Sands Missile Range Army Hospital in October 2003, and 
the Department of the Army in December 2003.  The Board 
observes that, where records are unavailable, "VA has no duty 
to seek to obtain that which does not exist."  Counts v. 
Brown, 6 Vet. App. 473, 477 (1994).  

In compliance with the Board's March 2005 remand, a letter 
was sent asking the appellant to let VA know of any other 
evidence or information that the appellant thought might 
support his claims, to identify any medical treatment records 
or health care providers, and to send in any evidence in the 
appellant's possession that pertains to his claims.  The 
veteran responded with additional medical evidence and the 
AOJ obtained his VA outpatient treatment records from the 
Jackson VAMC and records from the Social Security 
Administration (SSA).  In November 2005, the veteran 
underwent a VA joints examination, where the VA examiner 
provided the requested examination etiology opinions.  
Subsequently, the same VA examiner reviewed the veteran's 
claims file.  Given the above, the Board is not aware of the 
existence of additional relevant evidence in connection with 
the appellant's claims that VA has not sought.  In June 2007, 
the VA readjudicated the appellant's claim and issued a 
Supplemental Statement of the Case.  Given the foregoing, the 
Board finds that VA has substantially complied with the 
Board's March 2005 remand with regard to this appeal.  See 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not 
required under Stegall v. West, 11 Vet. App. 268 (1998) where 
Board's remand instructions were substantially complied 
with).  Accordingly, the Board finds that no further 
assistance to the appellant in acquiring evidence is required 
by statute.  38 U.S.C.A. § 5103A.  

For reasons that will be further explained in the 
"analysis" section, the Board finds that there is no 
evidence of a current diagnosis of a low back disability.  
Thus, a VA examination, pursuant to 38 U.S.C.A. § 5103A 
(d)(2) and 38 C.F.R. § 3.159(c)(4)(i), is unnecessary prior 
to final adjudication of this claim.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In a March 
2006 letter, the appellant was provided with notice of the 
type of evidence necessary to establish a disability rating 
and effective date, if service connection and increased 
rating were granted on appeal.  Since the veteran's service 
connection claims and an increased rating claim are being 
denied, no disability rating or effective date will be 
assigned, so the Board finds that there can be no possibility 
of any prejudice to the claimant under the holding in 
Dingess, supra.  The appellant and his representative have 
not alleged any prejudice with respect to the timing of the 
notification, nor has any been shown.  

The Board finds that the evidence of record -service medical 
records, SSA records, VA and private medical treatment 
records, VA examination, and lay statements -- is adequate 
for determining whether the criteria for service connection 
for a right knee, left ankle, and low back disorder and 
increased evaluation for a left knee disability have been 
met.  Accordingly, the Board finds that the appellant has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claims and no further 
assistance to the appellant in acquiring evidence is required 
by statute.  38 U.S.C.A. § 5103A.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  See Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Analysis

Service Connection Claims

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1131 (West 2002); 
38 C.F.R. §§ 3.1(k), 3.303(a) (2007).  In order to prevail in 
a claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

Where a veteran who served for ninety days or more during a 
period of war or after December 31, 1946, develops certain 
chronic diseases, such as arthritis, to a degree of 10 
percent or more within one year from separation from service, 
such diseases may be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2007).  Further, if a condition noted during service is not 
shown to be chronic, then generally, a showing of continuity 
of symptoms after service is required for service connection.  
See 38 C.F.R. § 3.303(b) (2007).  

In addition, service connection may be granted as secondary 
for any service-connected disability when the evidence shows 
the disability is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2007).  Secondary service connection is available where a 
service-connected disability directly caused or has 
aggravated another non-service-connected disability.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Right Knee and Left Ankle Disorders

The veteran contends that his right knee and left ankle 
disorders are due to his service-connected traumatic 
arthritis of the left knee, thereby, secondarily linked to 
his military service.  In addition, the veteran claims that 
he injured his right knee in service.

In support of his claims, the veteran testified at the RO 
that he injured his right knee along with his left knee in 
1978 and received treatment for both knees.  After discharge 
from service, he again injured his right knee while working 
as a civilian employee with White Sands Missile Range in 
February 1988.  He claimed that he received a reduction in 
his workman's compensation due to the claimed service injury 
to his right knee.  Contrary to his testimony, service 
medical records show that the veteran did not receive any 
treatment for a right knee disorder.  In April 1980, the 
veteran was found to have probable right medial meniscus tear 
of the left knee and received an operation in June of the 
same year.  Similarly, a Medical Board finding in June 1980 
shows that the veteran was diagnosed with traumatic 
degenerative arthritis of the left knee with a second 
diagnosis of residual valgus and anterolateral instability.  
A review of the service medical records revealed no competent 
evidence of any treatment for the veteran's right knee.  
Further, in an attempt to verify the veteran's claim that his 
workman's compensation was reduced due to a pre-existing 
right knee injury that was incurred in service, the AOJ 
requested records from the National Personnel Records Center, 
White Sands Missile Range Army Hospital, and the Department 
of the Army.  However, no records were available to 
substantiate the veteran's contentions.  

Regarding his left ankle disorder, the veteran testified that 
he fractured his left ankle in 1994 when he fell due to the 
buckling of his service-connected left knee.  

Post-service medical evidence includes private and VA 
treatment records.  A letter from Dr. Foster dated in August 
1988 reveals that the veteran sought treatment for his right 
knee disorder beginning in February 1988 for his post-service 
right knee injury.  Records from the Natchez Community 
Hospital shows that the veteran underwent left ankle surgery 
in August 1994.  VA outpatient treatment records between 
February 2003 and January 2004 and July 2004 and March 2005 
show continued diagnosis of and treatment for arthritis of 
the veteran's right knee and left ankle.  However, these 
medical records fail to provide competent medical evidence of 
a nexus between the veteran's right knee and left ankle 
disorders and his service or service-connected traumatic 
arthritis of the left knee.

The veteran was afforded a VA joints examination in November 
2005 for his bilateral knee and left ankle disorders.  The 
veteran's claims file was not reviewed until after the 
examination, but the VA examiner noted the veteran's reported 
right knee injuries in 1980 and 1988 and his left ankle 
injury in 1994.  The VA examiner also noted that the veteran 
was morbidly obese.  Upon examination and review of X-ray 
reports, the VA examiner found severe arthritic changes in 
the right knee and left ankle.  In addition, the left ankle 
had a Rush pin in the distal fibula.  The VA examiner 
diagnosed the veteran with traumatic arthritis of the right 
knee and left ankle.  The VA examiner also noted no evidence 
of recurrent subluxation or lateral instability to the 
veteran's left knee.  After reviewing the veteran's medical 
history and examination results, the VA examiner opined that 
the veteran's right knee arthritis is not due to his service 
connected traumatic arthritis of the left knee.  In the 
examiner's opinion, extreme obesity is the cause of the 
veteran's right knee condition.  Further, the VA examiner 
found that the veteran's left ankle disorder is due to the 
fracture that he suffered in 1994, but it would be mere 
speculation to state that the veteran injured his left ankle 
due to his left knee disorder.  Subsequent to the VA joints 
examination, the veteran's claims file was reviewed by the 
same VA examiner, who maintained the above medical opinions.

After carefully reviewing the veteran's claims file, the 
Board finds that there is no objective medical evidence 
linking his right knee disorder to service or his service-
connected traumatic arthritis of the left knee.  Further, the 
Board finds that available medical records do not indicate 
the required showing of continuity of symptoms since 
diagnosis and treatment for the veteran's right knee 
disorder.  The earliest treatment and diagnosis for his right 
knee disorder was noted at his VA examination in December 
1988, approximately 8 years after the veteran's discharge 
from the military.  See 38 C.F.R. §§ 3.307, 3.309.  

Regarding his left ankle disorder, the Board finds no 
competent medical evidence linking the veteran's left knee 
disorder to his post-service injury involving his left ankle.  
Since the veteran does not have objective symptoms of 
instability of his left knee, the Board finds his claim of 
left ankle injury due to left knee instability to be 
unsubstantiated by medical evidence.  

In the absence of competent medical evidence linking his 
right knee and left ankle disorders to service or his 
service-connected traumatic arthritis of the left knee, the 
veteran's claims must be denied. 

A Low Back Disorder

The veteran contends that he suffers from a low back disorder 
due to his service-connected traumatic arthritis of the left 
knee.  He testified at the RO hearing that he had to adjust 
the way he walked due to his left knee disability and such 
adjustments have resulted in a low back disorder.

Service medical records contain no evidence of any complaints 
of or treatment for a low back disorder.  Post-service 
medical records include VA outpatient treatment records, SSA 
records, and private treatment records.  A close review of 
these records shows no medical evidence or diagnosis of a 
chronic low back disorder.  In July 2002, the veteran 
underwent a VA joints examination, where he complained of 
lower back pain.  VA outpatient treatment records between 
July 2004 and March 2005 show that the veteran complained of 
joint pain in general.  No diagnosis of a low back disorder 
was given.  SSA records show that the veteran was found 
disabled due to osteoarthritis of his knees and obesity and 
provides no diagnosis of a low back disorder.  At the RO 
hearing, the veteran referred to Dr. Fairbanks as his private 
treatment provider for his low back disorder.  However, a 
review of the treatment records between December 2001 and 
June 2003 only show treatment for the veteran's right wrist 
and hip.  In sum, the above medical evidence fails to provide 
the veteran with a current diagnosis for a chronic low back 
disorder.  The Board notes that pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitutes a disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 
13 Vet. App. 282, 285 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom.  Sanchez- Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

Thus, without evidence of a current diagnosis for a low back 
disorder, the Board determines that a VA examination is 
unnecessary prior to final adjudication of the veteran's 
claim.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4)(i); McLendon, 20 Vet. App. at 79.  Based on the 
above evidence, the Board finds that, in the absence of 
competent medical evidence of a low back disorder, the 
veteran's service connection claim for a low back disorder 
must be denied.  

Finally, the appellant and his representative may believe 
that there was a causal relationship between the veteran's 
service, his service-connected traumatic arthritis of the 
left knee, and his right knee and left ankle disorders and 
claimed low back disorder.  However, the Board notes that 
there is no indication that they possess the requisite 
knowledge, skill, experience, training, or education to 
qualify as a medical expert for their statements to be 
considered competent evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Lay persons are not considered competent to 
offer medical opinions regarding causation or diagnosis.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The preponderance of the evidence is against the award of 
service connection for the veteran's claims for a right knee, 
left ankle, and low back disorder; it follows that, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).

Increased Rating Claim 

The veteran contends that the disability rating assigned for 
his traumatic arthritis of the left knee, status post medial 
meniscectomy, should be increased to reflect more accurately 
the severity of his symptomatology.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2007).  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 U.S.C.A. § 5107 (West 2002).  Where 
service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The veteran is currently rated as 10 percent disabling under 
Diagnostic Codes 5010-5259.  Pursuant to Diagnostic Code 
5010, arthritis due to trauma is rated as degenerative 
arthritis.  38 C.F.R. § 4.71(a), Diagnostic Code 5010 (2007).  
In turn, degenerative or traumatic arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic code for the specific 
joints involved.  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate code, a rating of 10 percent is warranted for 
each major joint affected by limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2007).

Under Diagnostic Codes 5260-5261, a maximum 30 percent rating 
is warranted for limitation of leg flexion when it is limited 
to 15 degrees; a 20 percent rating is warranted when it is 
limited to 30 degrees; a 10 percent rating is warranted when 
it is limited to 45 degrees; and a 0 percent (noncompensable) 
rating is warranted when it is limited to 60 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.  Correspondingly, a 
20 percent rating is warranted when leg extension is limited 
to 15 degrees; a 10 percent rating is warranted when it is 
limited to 10 degrees; and a noncompensable rating is 
warranted when it is limited to 5 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261.  Standard range of motion of a 
knee is from 0 degrees of extension to 140 degrees of 
flexion.  38 C.F.R. § 4.71, Plate II.  If the evidence shows 
compensable limitation of both flexion and extension, two 
separate disability ratings may be assigned.  VAOPGCPREC 9-
2004.

Under Diagnostic Code 5257, for impairment of the knee, 
involving recurrent subluxation or lateral instability, a 
maximum 30 percent rating is assigned for severe impairment, 
a 20 percent rating for moderate impairment, and a 10 percent 
rating for slight impairment.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (2007).  

Diagnostic Code 5259, a maximum 10 percent rating is 
warranted for the symptomatic removal of semilunar-cartilage.  
38 C.F.R. § 4.71a, Diagnostic Code 5259 (2007).

Additionally, when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  Furthermore, consideration should 
also be given to weakened movement, excess fatigability and 
incoordination.  38 C.F.R. § 4.45 (2007).  See DeLuca v. 
Brown, 8 Vet. App. 202, 204-07 (1995).

In support of his claim, the veteran underwent VA joints 
examinations in July 2002 and November 2005.  In July 2002, 
the veteran reported that he underwent surgery to his left 
knee due to torn cartilage in 1981.  He complained that his 
left knee would fall out of joint and buckle if a knee brace 
is not worn.  Upon examination, the VA examiner noted an old 
healed surgical scar on the medial aspect of the left knee.  
The veteran's had full extension and 115 degrees of flexion 
for the left knee.  Varus valgus stress test showed some 
crepitations, but did not reveal any instability.  Drawer 
sign and Lachman's tests were negative.  No atrophy of the 
muscles was noted and the veteran was able to maintain 
accurate posture.  The VA examiner diagnosed the veteran with 
degenerative joint disease of the left knee; status post left 
knee medial meniscectomy.  Examination did not reveal any 
weakness or loss of endurance; however, DeLuca provisions 
could not be clearly delineated since the veteran had 
problems with the left ankle, right knee, and low back pain.

VA outpatient treatment records between March 2003 and 
January 2004 reveal that the veteran continued to wear a knee 
brace on his left knee.  Upon examination, the left knee was 
stable to varus, valgus, and Lachman's tests.  The physician 
noted that the veteran was an obese male with tenderness to 
palpation on all the joint lines.  

In November 2005, the veteran underwent another VA joints 
examination, where he reported pain, weakness, stiffness, 
swelling, instability, giving away, locking, fatigability, 
and lack of endurance in the left knee.  He did not report 
flare-ups of the knee, but complained of constant problems.  
He wore a knee brace and used a cane for ambulation.  Upon 
examination, there was generalized tenderness to palpation 
and moderate subpatellar crepitus with motion.  The left knee 
had a full extension and 95 degrees of painful motion.  
Medial and lateral collateral ligaments and anterior and 
posterior cruciate ligaments were tested with no detection of 
any instability.  There was pain with ligamentous testing.  
The VA examiner diagnosed the veteran with traumatic 
arthritis of the left knee and opined that there was no 
evidence of recurrent subluxation or lateral instability.  
Similar to the July 2002 VA examination, the November 2005 VA 
examiner opined that DeLuca provisions could not be clearly 
delineated.  During a flare-up the range of motion could be 
limited; however, the veteran did not report any such flare-
ups.

Regarding the veteran's left knee disability; the Board 
observes that a full extension and flexion of 95 degrees 
warrants only noncompensable ratings under Diagnostic Code 
5260 and 5261.  In this regard, VAOPGCPREC 9-2004 does not 
require separate compensable ratings under both Diagnostic 
Codes 5260 and 5261.  Since the veteran was diagnosed with 
traumatic arthritis of the left knee, status post medial 
meniscectomy, his left knee disability warrants a10 percent 
disability rating under Diagnostic Codes 5010-5259, and no 
more, even with consideration of pain and 38 C.F.R. §§ 4.40, 
4.45 and 4.59.  A higher rating is not available under 
Diagnostic Codes 5256 or 5262 for his left knee, since the 
veteran has not been shown to have ankylosis or nonunion of 
the tibia and fibula.  Further, a separate rating for the 
left knee is not available under Diagnostic Code 5257 since 
there was no objective evidence of any subluxation or 
instability and Lachman, posterior drawer, and McMurray tests 
all produced negative results.  Lastly, a higher rating is 
not available under DeLuca, Supra, since the veteran only had 
minimal functional limitations of his left knee, which was 
properly reflected by range of motion measurements.

Given the above analysis and evidence, the Board concludes 
that the preponderance of the evidence is against a 
disability rating in excess of 10 percent for his traumatic 
arthritis of the left knee, status post medial meniscectomy.  

Finally, the disability picture is not so exceptional or 
unusual as to warrant a referral for an evaluation on an 
extraschedular basis.  SSA records show that the veteran was 
found to be disabled due to osteoarthritis of the knees and 
obesity.  The veteran further suffers from arthritis of the 
wrist.  There is no competent evidence that the veteran's 
left knee disability, in particular, has interfered with his 
employment or has resulted in frequent hospitalizations.  The 
Board is therefore not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) (2006).  See Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As the preponderance of the evidence is against the veteran's 
claim for increased disability rating, the "benefit-of-the-
doubt" rule is not applicable, and the Board must deny the 
claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).


ORDER

Service connection for a right knee disorder, claimed as 
secondary to traumatic arthritis of the left knee is denied.

Service connection for a left ankle disorder, claimed as 
secondary to traumatic arthritis of the left knee is denied.

Service connection for a low back disorder, claimed as 
secondary to traumatic arthritis of the left knee is denied.

A disability rating in excess of 10 percent for traumatic 
arthritis of the left knee, status post medial meniscectomy, 
is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


